Case 1:17-cv-00737-RJJ-PJG ECF No. 170 filed 04/15/19 PageID.1492 Page 1 of 1



                     UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MICHIGAN
                               MINUTES

     Case Number               Date                   Time               Judge

   1:17-cv-00737-RJJ         4/15/2019       1:31- 1:41              Phillip J. Green
                                             3:39- 3:41 PM

                               CASE CAPTION

                   Perrigo Company v. United States of America

                               APPEARANCES
     Attorney:                                       Representing:
 Edward J. Bardelli                      Plaintiff

 John Benjamin Magee

 Thomas V. Linguanti

 Arie M. Rubenstein                      Defendant

 James Edward Weaver

 Richard Jeremy Hagerman

                               PROCEEDINGS

 NATURE OF HEARING:

 Settlement Conference Held; Case Did Not Settle.




                          Portions Digitally Recorded
                          Deputy Clerk: A. Doezema
